DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 10, 14 and 20 are objected to because of the following informalities: 
Claim 1/line 11, claim 14/line 12, claim 20/line 14: The limitation “based a context” should be changed to --based on a context--.  
Claim 10/line 1: The limitation “method of claim 10” should be changed to --method of claim 9--.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al. (“Van”, US 10,284,812) in view of Kwon et al. (“Kwon”, US 10,564,845).
As per claim 1, Van teaches a method comprising: 
causing, by a processor, a display screen of a client device to display a first portion of the display screen and a second portion of the display screen in an inactivated position (Van, Fig.6M, first portion 656 and second portion 630; col.45, lines 30-42) by 
causing the first portion to display an application interface associated with an application (Van, Fig.6M, live communication interface 656; col.45, lines 30-42), and 
causing the second portion to display an action bar that is associated with a messaging system (Van, Fig.6M, call control menu 630; col.45, lines 30-42); 
receiving a selection from a user of the client device of a settings selectable item in the action bar (Van, Fig.6N, user input 650H on menu 636; col.45, lines 43-47); 
in response to receiving the selection of the settings selectable item, generating a settings menu based on context of the client device (Van, Fig.6O, list 648 based on current session; col.45, lines 44-58); 
causing the first portion and the second portion of the display screen to be displayed in an activated position (Van, Fig.6O, first portion 656 and second portion 648; col.45, lines 44-58) by 
causing the first portion of the display screen to be overlapped (Van, Fig.6O, first portion 656 and second portion 648; col.45, lines 44-58), and 
causing the second portion of the display screen to expand and to comprise the settings menu (Van, Fig.6O, menu 630 expands upwards to display settings 648; col.45, lines 44-58).
While Van teaches the first portion to contract upwards when the displaying the action bar (Van, Figs.10P-10R, col.45, lines 34-38, col.88, lines 17-34), Van does not explicitly teach causing the first portion to contract when in the activated position.  Kwon teaches a method of displaying two portions wherein the first portion contracts when the second portion is expanded (Kwon, Fig.9, col.29, lines 11-40,  expansion of 970 portion causes contraction of 950 portion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Kwon’s teaching with Van’s method in order to view portions without obstruction.
As per claim 2, the method of Van and Kwon teaches the method of claim 1, wherein the context comprising information on the application, information on the user, a list of users associated with the user on the application, or a list of users associated with the user on the messaging system (Van, Figs.6H, 6O, list 648 of participants associated with session; col.43, lines 56-67; col.45, lines 51-62).
As per claim 3, the method of Van and Kwon teaches the method of claim 2, wherein the settings menu comprises a plurality of selectable items associated with each of the users in the list of users associated with the user on the application (Van, Figs.6H, 6O, list 648 of participants associated with selectable ring items 662, 664; col.43, lines 56-67; col.45, lines 51-62).
As per claim 4, the method of Van and Kwon teaches the method of claim 2, wherein the settings menu comprises preferences associated with the application (Van, Figs.6H, 6O, preferences 632-642; col.43, lines 51-54; col.46, lines 8-15).
As per claim 5, the method of Van and Kwon teaches the method of claim 2, further comprising: detecting an input from the user associated with a request to display additional information included in the settings menu (Van, Figs.6H, 6O, SHOW MORE 648E; col.43, lines 51-56).
As per claim 6, the method of Van and Kwon teaches the method of claim 5, further comprising: causing the second portion of the display screen to be scrolled to display the additional information, wherein the input from the user is a scrolling motion (Kwon, col.30, lines 35-39, scroll list).
As per claim 7, the method of Van and Kwon teaches the method of claim 5, further comprising: causing the second portion of the display screen to be expanded to display the additional information (Kwon, col.29, lines 17-40, col.30, lines 20-34), wherein the input from the user is a selection of a selectable item in the settings menu (Van, Figs.6H, 6O, SHOW MORE 648E; col.43, lines 51-56).
As per claim 8, the method of Van and Kwon teaches the method of claim 1, wherein the first portion of the display screen in the inactivated position is greater in size than the second portion of the display screen in the inactivated position (Van, Fig.6M, first portion 656 greater in size to second portion 630).
As per claim 9, the method of Van and Kwon teaches the method of claim 1, wherein the first portion of the display screen is a top portion of the display screen and the second portion of the display screen is a bottom portion of the display screen (Van, Fig.6M, first portion 656 is at top while second portion 630 is at bottom).
As per claim 10, the method of Van and Kwon  teaches the method of claim 10, wherein causing the first portion and the second portion of the display screen to be in the activated position further comprises: causing the first portion of the display screen to contract upwards by a predetermined distance, wherein the application interface displayed in the first portion is pushed upwards, and causing the second portion of the display screen to expand upwards by the predetermined distance (Kwon, Fig.9, col.29, lines 11-40,  expansion of 970 portion causes contraction of 950 portion).
As per claim 11, the method of Van and Kwon teaches the method of claim 1, further comprising: receiving from the user an input corresponding to a request to return to the inactivated position (Van, Fig.6Q, col.46, lines 15-17, reduce menu 630); and causing the first portion and the second portion of the display screen to be displayed by the client device in the inactivated position (Van, Fig.6R, col.46, lines 17-20, first portion 656 and second portion 630 displayed).
As per claim 12, the method of Van and Kwon teaches the method of claim 11, wherein the input corresponding the request to return to the inactivated position is a selection of a selectable item associated with the request, wherein the selectable item associated with the request is included in the second portion of the display screen (Van, Figs.6J-6K, col.44 lines 42-50, item 634 selected and reduces menu 630).
As per claim 13, the method of Van and Kwon teaches the method of claim 11, wherein the input corresponding the request to return to the inactivated position is a selection and drag downwards of the first portion of the display screen (Van, Figs.6Q-6R, col.46, lines 15-20, down swipe reduces menu 630).
Claims 14 and 20 are similar in scope to claim 1, and are therefore rejected under similar rationale.
Claim 15 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Claim 16 is similar in scope to claim 8, and is therefore rejected under similar rationale.
Claim 17 is similar in scope to claim 9, and is therefore rejected under similar rationale.
Claim 18 is similar in scope to claim 10, and is therefore rejected under similar rationale.
Claim 19 is similar in scope to claim 11, and is therefore rejected under similar rationale.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065. The examiner can normally be reached Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./
Sajeda Muhebbullah            Examiner, Art Unit 2177                                                                                                                                                                                            
/CESAR B PAULA/            Supervisory Patent Examiner, Art Unit 2177